Citation Nr: 0302453	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus with erectile dysfunction, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased initial rating for peripheral 
neuropathy, right lower extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for peripheral 
neuropathy, left lower extremity, currently evaluated as 10 
percent disabling.

(The issues of entitlement to service connection for retinal 
neuropathy, secondary to service-connected diabetes mellitus 
and for atherosclerosis, secondary to service-connected 
diabetes mellitus will be the subject of a later decision of 
the Board of Veterans' Appeals (Board).)

 
REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran's September 2002 Form 9 included claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and for a heart condition.  These issues, however, 
have yet to be adjudicated or developed for appellate review. 
Accordingly, these matters are referred to the RO for 
appropriate consideration.

As the appeal regarding increased evaluations for diabetes 
mellitus, with erectile dysfunction, peripheral neuropathy, 
left lower extremity, and peripheral neuropathy, right lower 
extremity, involve original claims, the Board has framed the 
issues as shown on the title page.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for retinal 
neuropathy, secondary to service connected diabetes mellitus 
and for atherosclerosis, secondary to diabetes mellitus, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)). 
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)). After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran was apprised of the consequences of his 
failure to report for scheduled VA examinations, and the 
claims file does not reveal good cause for his failure to 
report for such examinations.

2.  The veteran's diabetes mellitus is controlled by oral 
hypoglycemic agents and diet.

3.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by mild sensory impairment.

4.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by mild sensory impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus with erectile dysfunction have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.655, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2002).

2. The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity are 
not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.655, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2002).

3. The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
3.655, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and 
private treatment records.  Obtainable probative evidence, 
not included in the file, has not been identified.  The Board 
is unaware of any such evidence, and finds that all 
obtainable probative evidence has been obtained.  

In a February 2002 letter, the veteran was notified of the 
VCAA and of the evidence necessary to substantiate his 
claims, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
February 2002 and April 2002 RO letters apprised the veteran 
of the consequences of his failure to report for a scheduled 
VA examination.  An August 2002 statement of the case set out 
the applicable law and regulations.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The service medical records are negative for any findings, 
treatment, or diagnoses of diabetes mellitus.
 
In January 2002, the veteran submitted a claim for service 
connection for diabetes mellitus and peripheral neuropathy, 
secondary to diabetes mellitus.

In support of his claims, the veteran submitted a December 
2001 letter from Fred W. Feuerstein, M.D. in which it was 
stated the veteran had a current diagnosis of diabetes 
mellitus type II with diabetic neuropathy.  Dr. Feuerstein 
concluded that it was at least as likely as not that the 
current peripheral neuropathy was a result of the veteran's 
diabetes.  

Medical treatment records from Dr. Feuerstein dated from 
January 2000 to January 2002 show diagnosis and ongoing 
treatment for diabetes mellitus with related complications.  
In an early August 2001 treatment record, the veteran 
complained of burning in both feet.  Examination of the skin 
on his feet did not reveal any waxiness or dependent rubor.  
There were hairs on the toes and dorsalis pedis pulses 
bilaterally.  There was a glove-like paresthesia involving 
both lower extremities.  EMG testing of both lower 
extremities in August 2001 revealed mild to moderate diffuse 
peripheral neuropathy.  In a subsequent August 2001 treatment 
record, it was noted that the veteran had a history of 
peripheral neuropathy associated with his diabetes and that 
he was in poor control of his diabetes.  It was stated that 
the veteran's peripheral neuropathy involved paresthesias 
involving both lower extremities and some burning discomfort 
of both feet.  The impression was diabetic neuropathy and 
poorly controlled diabetes mellitus.  The physician commented 
that the veteran had an inability to follow a fairly straight 
forward diabetic diet.  In a September 2001 treatment record, 
the physician noted that the veteran had a history of 
diabetes mellitus for which he was treated with a combination 
of Glucophage and Glucotrol.  It was indicated that the 
veteran had mildly diffuse peripheral neuropathy as a result 
of his diabetes mellitus.  There was no change in that 
recently.  The veteran had been doing a better job of 
controlling his blood sugars, although in the past, he was 
identified with both elevated blood lipids and blood sugars.  
In an October 2001 treatment record, it was noted that the 
veteran had a history of erectile dysfunction and had 
received a prescription for Viagra.  It was the physician's 
opinion that the veteran's diabetes mellitus was apparently 
the result of exposure to Agent Orange.  

In February 2002 and April 2002 RO letters, the veteran was 
notified of the adverse consequences of failing to report for 
VA examination, including possible denial of his claims.  He 
was further notified that he could contact the Medical Center 
to request a change in his appointment date or time.  The 
claims folder does not reflect that the veteran requested 
rescheduling of any examination.
 
In a handwritten notation dated in February 2002, it was 
indicated that the veteran failed to report for VA 
examinations that were to be conducted on February 6, 2002.  
The reason for the veteran's failure to report for the 
examinations was not provided. 

In a handwritten notation dated in April 2002, it was 
indicated that the veteran failed to report for VA 
examinations.  The reason for the veteran's failure to report 
for the examinations was not noted.

In a May 2002 rating decision, service connection was 
established, effective July 9, 2001, for diabetes mellitus 
with a 20 percent evaluation; for peripheral neuropathy of 
the right lower extremity, with a 10 percent evaluation; and 
for peripheral neuropathy of the left lower extremity, with a 
10 percent evaluation.  

In a June 2002 letter, Dr. Feuerstein stated that the 
veteran's diabetes mellitus was fair with good blood sugar 
control.  

B. Legal Analysis

The applicable VA regulation provides that, when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655.

A review of the evidence, as noted, reveals that the veteran 
failed to report for VA medical examinations. The veteran has 
an obligation to cooperate, when required, in the development 
of evidence pertaining to his claims. The duty to assist is 
not always a one-way street, nor is it a blind alley. Olson 
v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). VA efforts to obtain 
examinations of the veteran, in order to fully and fairly 
evaluate his claims, have been unsuccessful. The evidence of 
record does not reflect any good cause or justification for 
his failure to report for VA medical examinations. 

As the increased rating claims arise from original 
compensation claims, the veteran's claims will be evaluated 
based on the evidence of record.  38 C.F.R. § 3.655.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations. 38 
C.F.R. § 4.1 (2002); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet.App. 119 (1999).

Diabetes Mellitus

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  Compensable complications of 
diabetes are to be rated separately unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

The available evidence of record shows that the veteran's 
diabetes mellitus requires treatment with Glucophage and 
Glucotrol along with strict diet restrictions.  There is no 
indication of a restriction of activities, diabetic 
ketoacidosis, or insulin induced hypoglycemia warranting a 
higher evaluation. 

As noted above, the veteran did not report for diabetes 
mellitus examination nor did he indicate that he wanted to 
reschedule an examination.

In sum, the evidence of record shows that the veteran's 
diabetes mellitus clearly does not meet the criteria for a 
higher rating and has not met the criteria at any point 
during the appeal period. The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

Peripheral Neuropathy

The veteran's service-connected peripheral neuropathy is 
currently rated as 10 percent disabling for each leg pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that 
code, an evaluation of 10 percent is for mild incomplete 
paralysis. A 20 percent rating requires moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  The next higher 
evaluation of 60 percent requires severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost. 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve. When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  

The Board finds that the veteran's peripheral neuropathy is 
appropriately rated as 10 percent disabling for each leg 
under Diagnostic Code 8520. In this regard, the Board 
observes that, the evidence at hand primarily shows 
complaints of a burning sensation of both feet and mild 
diffuse paresthesia over the lower extremities.  Once again, 
the Board notes that the veteran did not report for a VA 
examination nor did he indicate that he wanted to reschedule 
an examination.  

Considering the evidence at hand, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's peripheral neuropathy of each leg clearly 
define the criteria for a 10 percent rating, as the moderate 
degree of functional impairment or sensory involvement 
required for a 20 percent rating, as noted above, has not 
been evidenced by the record at any point during the appeal 
period.  Accordingly, an increased evaluation for the 
veteran's peripheral neuropathy of the right and left lower 
extremities is not warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that the veteran's diabetes mellitus or peripheral 
neuropathy of the right and left lower extremities now causes 
or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards. Id.




ORDER

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus with erectile dysfunction is 
denied.

Entitlement to an initial disability rating greater than 10 
percent for peripheral neuropathy, left lower extremity, is 
denied.

Entitlement to an initial disability rating greater than 10 
percent for peripheral neuropathy, right lower extremity, is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

